Citation Nr: 0919332	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
gonorrhea.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a urinary tract 
infection.

5.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  (Jurisdiction of the Veteran's 
claims file was later transferred to the St. Petersburg, 
Florida RO.)  

The issue of entitlement to an initial compensable evaluation 
for pseudofolliculitis barbae being remanded is addressed in 
the REMAND portion of the decision below.  



FINDINGS OF FACT

In an April 2008 statement received prior to the promulgation 
of a decision in the present appeal, the Veteran withdrew his 
Substantive Appeal with respect to the issues of entitlement 
to service connection for residuals of gonorrhea, service 
connection for an acquired psychiatric disorder, to include 
PTSD, service connection for diabetes mellitus and service 
connection for a urinary tract infection.


CONCLUSION OF LAW

With respect to the issues of entitlement to service 
connection for residuals of gonorrhea, service connection for 
an acquired psychiatric disorder, to include PTSD, service 
connection for diabetes mellitus and service connection for a 
urinary tract infection, the criteria for withdrawal of the 
Veteran's Substantive Appeal have been met. 38 U.S.C.A. §§ 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

The appellant, via a letter received by the Board in April 
2008, has withdrawn his appeal with respect to the issues of 
entitlement to service connection for residuals of gonorrhea, 
service connection for an acquired psychiatric disorder, to 
include PTSD, service connection for diabetes mellitus and 
service connection for a urinary tract infection; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed with respect to these issues.

ORDER

The appeal is dismissed with respect to the issues of 
entitlement to service connection for residuals of gonorrhea, 
service connection for an acquired psychiatric disorder, to 
include PTSD, service connection for diabetes mellitus and 
service connection for a urinary tract infection.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran was last afforded a VA examination in March 2006, at 
which time examination revealed no evidence of 
pseudofolliculitis barbae as the examiner noted that the 
Veteran had a full beard at the time of the examination.  
However, the examiner did not comment on whether there was 
any residual disfigurement present and no photographs of the 
Veteran's head, face or neck were taken in conjunction with 
this examination to document the presence or absence of any 
residual disfigurement.  See 38 C.F.R. § 4.18, Diagnostic 
Code 7800, Note (3) (2008).  

A subsequent private treatment record dated in June 2007 
notes the presence of recurrent papules in the beard area, as 
well as hyperpigmented scaly papules in the beard area of the 
mandible and neck.  The pertinent impression at that time was 
folliculitis of the beard area.  This indicates that the 
Veteran's condition may have increased in severity since the 
last VA examination.  When it is indicated that the severity 
of a service-connected disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  For these reasons, an additional VA 
examination is necessary.

A review of the claims file also indicates that the Veteran 
may be in receipt of disability benefits from the Social 
Security Administration (SSA).  There is no indication that 
any effort has been made to obtain the records associated 
with his claim for SSA benefits.  Appropriate action to 
obtain all records associated with any SSA claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  While the Court has also indicated that such 
notice is unnecessary in claim for a higher initial 
evaluation, see Goodwin v. Peake, 22 Vet. App. 128 (2008), 
since this case is being returned for other additional 
development, the Board is of the opinion that such notice 
should be provided to the Veteran in order to further assist 
him in substantiating his claim.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in connection with 
his current claim.  

2.  The RO/AMC should obtain and 
associate with the claims file a copy of 
any disability decision from the SSA and 
the medical records upon which that 
decision was based.  

3.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his pseudofolliculitis 
barbae.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
report complaints and clinical findings 
in detail and comment on which complaints 
and clinical findings are associated with 
pseudofolliculitis barbae.  The examiner 
should also comment on the presence or 
absence of scarring and/or disfigurement 
due to pseudofolliculitis barbae and if 
disfigurement is present, the examination 
should include unretouched color 
photographs of the affected areas.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the Veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


